t c summary opinion united_states tax_court charles fowler jacobson petitioner v commissioner of internal revenue respondent docket no 13309-09s filed date charles fowler jacobson pro_se nathan hall for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 after concessions the sole issue for decision is whether petitioner is liable for the accuracy- related penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in washington state in date petitioner retired from his longtime job as an engineer in date petitioner exercised his right to employee stock_options which resulted in a same-day purchase and sale of stock in his former employer’s company iridex corp iridex petitioner used the gross_proceeds from sale to buy a truck and a fifth-wheel trailer for his planned travel across the united_states in the months after his retirement petitioner visited family in washington state and ultimately established 1the parties agree that petitioner received dollar_figure for the sale of stock which had a basis of dollar_figure resulting in a short-term_capital_gain of dollar_figure the parties also agree that petitioner received dollar_figure for the sale of stock which had a basis of dollar_figure resulting in a long-term_capital_gain of dollar_figure as a result of this agreement the deficiency will be less than that determined in the notice_of_deficiency residence there in date in early petitioner permanently vacated his california residence and he began a cross-country trip in early date petitioner believed he had all of his financial documents and information returns when he set out on his trip while traveling in arizona petitioner used tax preparation software to complete his form_1040 u s individual_income_tax_return petitioner had some information returns in his possession petitioner mailed his completed form_1040 while in arizona in date on his original return petitioner did not report any short- term capital_gain transactions and reported a negligible cost_basis relating to long-term_capital_gain transactions the internal_revenue_service irs sent petitioner a letter identifying omitted gross_proceeds from short-term capital_transactions resulting in an increase in tax shortly thereafter petitioner obtained apparently missing information from iridex and filed an amended_return in date on his amended_return petitioner included short-term_capital_gain transactions and modified long-term_capital_gain transactions to account for a higher cost_basis as indicated the parties now agree as to the gross_proceeds and bases of the stock transactions the record indicates that petitioner made multiple attempts to contact the irs by telephone after receiving letters from the irs in response to the irs petitioner also submitted amended_return sec_2 to include omitted items but because of his travel and the limited availability of the irs employee assigned to his case the communication was often delayed ultimately a notice_of_deficiency was issued and petitioner filed a petition with this court discussion as indicated the parties have come to an agreement as to the adjustments in the notice_of_deficiency except for the application of the accuracy-related_penalty sec_6662 and b and imposes a penalty equal to percent of any underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_2there is one amended_return in the record petitioner asserts he prepared and submitted multiple amended returns 3pursuant to the notice_of_deficiency it would appear that there is a substantial_understatement_of_income_tax as indicated the parties have agreed to the basis gross_proceeds from sale and amount of capital_gain it is not clear whether there remains a substantial_understatement after the recalculation of the deficiency given our conclusions as to negligence we need not decide whether the understatement is substantial b income_tax regs negligence is strongly indicated where a taxpayer fails to include on an income_tax return an amount of income shown on an information_return sec_1_6662-3 income_tax regs petitioner failed to include the gross_proceeds shown on an information_return petitioner asserts that he either did not receive the form or misplaced it during the move and preparation for his trip the nonreceipt of a form_1099 does not convert taxable_income into nontaxable income which need not be reported vaughn v commissioner tcmemo_1992_317 affd without published opinion 15_f3d_1095 9th cir a cursory review of the return should have revealed the omission of the dollar_figure in gross_proceeds from a sale of stock the schedule d capital_gains_and_losses included detailed long- term capital_gain information and showed acquisition dates before petitioner knew he had bought and sold iridex stock on the same day in the year of his retirement resulting in short-term gain and yet he made no entries for short-term_capital_gain petitioner was negligent in failing to include the income from his stock sales in the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there 4the record is unclear as to whether there was more than one form_1099 issued to petitioner was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 although the commissioner bears the burden of production under sec_7491 the taxpayer bears the burden of proving reasonable_cause under sec_6664 116_tc_438 respondent has met his burden of production by showing that petitioner did not include the gross_proceeds from sale of stock on his income_tax return the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance upon expert advice will not exculpate a taxpayer who supplies the return preparer with incomplete or inaccurate information 14_tc_255 tax preparation software is only as good as the information one inputs into it 114_tc_259 reliance on a preparer or software is not reasonable where even a cursory review of the return would reveal inaccurate entries see pratt v commissioner tcmemo_2002_ we reject petitioner’s claimed reliance on tax preparation software since he input incomplete information into the software petitioner’s actions after he received letters from the irs have no bearing on whether he had reasonable_cause for the underpayment_of_tax on the original return we therefore conclude that petitioner did not have reasonable_cause for and did not act in good_faith with respect to the underpayment to reflect the foregoing decision will be entered under rule
